Appeal by the *488defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered April 16, 1982, convicting him of robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the testimony of the detective who conducted the lineup and arrested the defendant constituted improper bolstering is unpreserved for appellat review since no objection was made to the officer’s testimony regarding the lineup (see, CPL 470.05 [2]). In any event, the officer’s testimony did not, either directly or inferentially, bolster the identification testimony of the complaining witness (see, People v Holt, 67 NY2d 819, 821; People v Trowbridge, 305 NY 471).
The defendant’s claims regarding errors in the charge are unpreserved for appellate review (see, CPL 470.05 [2]; People v Jones, 156 AD2d 718; People v Cazeau, 154 AD2d 611, 612). In any event, when read as a whole, the charge properly defined the concept of reasonable doubt and did not dilute the People’s burden of proof (see, People v Robinson, 195 AD2d 611; People v Hudson, 168 AD2d 511; People v Jones, supra; People v Cazeau, supra; cf., Cage v Louisiana, 498 US 39).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.